 



Exhibit 10.3
AMENDMENT NO. 1 TO THE
ASSURANT, INC.
2004 LONG-TERM INCENTIVE PLAN
     THIS AMENDMENT NO. 1 (this “Amendment”) to the Assurant, Inc. 2004
Long-Term Incentive Plan, as amended, (the “Plan”) is made this 10th day of
November, 2005.
     The Compensation Committee of the Board of Directors of Assurant, Inc. (the
“Company”) has determined that it is in the best interests of the Company and
its stockholders to amend the definition of the term “Disability” to reflect the
original intent of the Committee as to the meaning and effect of that term.
     1. The Plan is hereby amended by deleting the first sentence of the
definition of “Retirement” in Section 2.1 of the Plan in its entirety and by
substituting in lieu thereof the following:
“(k) “Disability” or “Disabled” means, for purposes of the Plan, a Participant’s
termination of employment with the Company or an Affiliate as a result of a
determination that the Participant is “disabled” or has a “disability,” as such
terms are defined in the long-term disability plan or policy maintained by the
Company or, if applicable, most recently maintained, by the Company or if
applicable, an Affiliate, for the Participant, whether or not such Participant
actually receives disability benefits under such plan or policy.”
     Except as expressly amended hereby, the terms of the Plan, as previously
amended, shall be and remain unchanged and the Plan as amended hereby shall
remain in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized representative on the day and year first above written.

            ASSURANT, INC.
      By:           Robert Haertel        Senior Vice President     

 